Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Remarks
Applicant's amendment filed on 09/25/2021 has been entered.  Claims 1, 2, and 7 have been amended.  Claims 5 and 6 have been cancelled.  No claims have been added.  Claims 1-4 and 7-18 are still pending in this application, with claim 1 being independent.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Albert Wai-Kit Chan on 12/21/2021.
The application has been amended as follows: 
Claim 1 should read:
A method of mapping renal nerves for ablative procedures to treat disease caused by systemic renal nerve hyperactivity, comprising the steps of:
a)  introducing a catheter that performs stimulatory and ablative processes in a renal artery;
b) measuring indicia of disease before site-specific electrical stimulation to obtain baseline measurements;
c) introducing electrical current through the catheter in a site-specific manner to portions of a lumen of the renal artery 
d) moving the catheter tip of the catheter according to a protocol in order to make contact with desired portions of the renal artery lumen;

f) correlating changes in disease indicia with a  protocol for moving the catheter tip comprises: moving a  stimulatory or ablative section of the catheter tip from the a half of the renal artery closer to an interior of a  kidney to a  half of the renal artery closer to an aorta and applying one or more electrical stimulation pulses to each of the two halves; OR
turning a stimulatory or ablative section of the catheter tip within the renal artery in  a  following sequence:
	(i) turning from an anterior wall to a  posterior wall of the artery;
	(ii) turning from the posterior wall to a superior wall of the artery; and 
	(iii) turning from the superior wall to an inferior wall of the artery, wherein each 	turn is 90o or less. 
Claim 11 should read:
11. A catheter for performing the mapping functions of claim 1, wherein the catheter comprises catheter tip comprising electrodes that lie proximal to the arterial lumen, and wherein the electrodes can deliver both a direct and alternating current as well as radiofrequency energy. 
	Claim 12 should read: 
		12. The cather of claim 11, wherein the electrodes perform both stimulatory and 			ablative functions. 
	Claim 15 should read:
a shape of the catheter tip is either a single helix coil or a double helix coil wherein a coil of the helix is either round or flat in shape and the electrodes are spaced along a length of the coil, wherein said electrodes may be round in shape when the coil is round or flat in shape when the coil is flat in shape. 
Claim 17 should read:
17. The catheter of claim 11, wherein the catheter tip comprises a balloon around which is wrapped a helical coil or an umbrella component, wherein spaced along a length of the helical coil or the umbrella component are electrodes. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the limitation wherein the method of mapping renal nerves includes moving the catheter tip of the catheter according to a protocol in order to make contact with desired portions of the renal artery lumen, the protocol comprises: moving the stimulatory or ablative section of the catheter tip from the half of the renal artery closer to the interior of the kidney to the half of the renal artery closer to the aorta and applying one or more electrical stimulation to each of the two halves, or turning the stimulatory or ablative section of the catheter tip within the renal artery in the following sequence: (i) turning from the anterior wall to the posterior wall of the artery; (ii) turning from the posterior wall to the superior wall of the artery; and (iii) turning from the superior wall to the inferior wall of the artery, wherein each turn is 90o or less. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH DUC G PHAM/Examiner, Art Unit 3792  

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792